DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendments to the Specification received 1/18/2022 are acceptable and have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 24-30, 32, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032) in view of Thungana et al. (PG PUB 2015/0165160) and Wynberg (PG PUB 2013/0274783).
Re claim 17, Root discloses an intravascular access system (comprised of the inner member of Fig 18,19 and the outer member of Fig 20-22) for facilitation of intraluminal medical procedures within the neurovasculature (it is noted that the phrase “for facilitation of intraluminal medical procedures within the neurovasculature” is a functional recitation and the intravascular access system only has to be capable of performing such a function), comprising: an inner catheter 14 (labeled in Fig 17 but best seen in Fig 18,19; “tapered inner catheter 14”, Col 8, Lines 57-58) comprising: a flexible elongate body (labeled in annotated Fig A below, comprising the distal portion of tube 90) having a proximal end (to the left in Fig 18,19 and Fig A), a distal-most end (to the right in Fig 18,19 and Fig A) defining a distal opening (as seen in Fig 19 and labeled in annotated Fig A below), and a single lumen (seen in Fig 19 and labeled in annotated Fig A below) extending between the proximal end and the distal-most end (as seen in Fig 19, wherein the flexible elongate body comprises a plurality of regions (one region being the distal portion of straight portion 100 and another region being the tapered portion 102, as seen in Fig A below), wherein one of the plurality of regions is a tapered region 102 (Fig 18); a first marker 104 (Fig 18,19; Col 8, Line 63) disposed at a distal end of the tapered region (as seen in Fig 18,19); wherein the tapered region comprises an unreinforced polymer (as seen in Fig 19; Col 8, Lines 64-66, “formed in whole […] from low-density polyethylene plastic); and a proximal extension (labeled in annotated Fig A below, comprising the proximal portion of tube 90) extending proximally from the 
Root does not disclose a second marker disposed at a proximal end of the tapered region. Root also does not disclose at least one locking feature designed to be movably affixed to at least a portion of the proximal extension to accommodate different relative positions between the inner catheter and another component of the system reversibly engaged by the at least one locking feature during movement of the inner catheter through the neurovasculature.
Thungana, however, teaches a substantially similar catheter (Fig 1(A); it is noted that all reference characters refer to Fig 1 unless otherwise noted) comprising an elongate body 12+14 with a tapered region 14 having a first marker 46 disposed at a distal end (labeled in annotated Fig C below) of the tapered region and a second marker 24 disposed at a proximal end (labeled in annotated Fig C below) of the tapered region (as seen in Fig 1(A) and annotated Fig C below; Para 13 discloses that the markers 46 and 24 are radiopaque like the first marker of Root) for the purpose of determining orientation of the tip in an unambiguous fashion (by comparison of the size of the markers and knowing that the smaller marker is more distal to the larger marker, Para 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root to include a second marker disposed at a proximal end of the tapered region, as taught by Thungana, for the purpose of determining the orientation of the tip in an unambiguous fashion (Para 10).

Wynberg, however, teaches a system (as seen in Fig 3) comprising an inner catheter 20 (Fig 3) and at least one locking feature 60 (Fig 3) designed to be movably affixed to at least a portion of a proximal section (the proximal half of catheter 20; comparable to the “proximal extension” of Root) to accommodate different relative positions between the inner catheter and another component 40 (Fig 3) of the system (Para 199) reversibly engaged by the at least one locking feature (Para 200, “a separate component”) during movement of the inner catheter through the neurovasculature (Para 198) for the purpose of allowing the inner catheter’s position to be maintained while an instrument is inserted therethrough (Para 199). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana to include at least one locking feature, as taught by Wynberg, for the purpose of allowing the inner catheter’s position to be maintained while an instrument is inserted therethrough (Para 199). 

    PNG
    media_image1.png
    418
    1313
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    317
    535
    media_image2.png
    Greyscale

Re claim 18, Root discloses that at least one other region of the plurality of regions (the portion of straight portion 100 that forms the “flexible elongate body”) of the flexible elongate body comprises unreinforced polymer (Col 8, Lines 64-66 set forth that the entire flexible elongate body is formed of low-density polyethylene plastic).
Re claim 19, Root discloses that the plurality of regions of the flexible elongate body comprise unreinforced polymer (Col 8, Lines 64-66 set forth that the entire flexible elongate body is formed of low-density polyethylene plastic).
Re claim 20, Root/Thungana/Wynberg disclose all the claimed features but does not explicitly disclose that the tapered region tapers over a length between 1 cm and 3 cm.  However, it would have been an obvious matter of design choice to provide the tapered region such that it tapers over a length between 1 cm and 3 cm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that claim 20 has also been rejected with art below.
Re claim 21, Root/Thungana/Wynberg disclose all the claimed features but does not explicitly disclose that the tapered region has a durometer no more than 35 D.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Root to include the tapered region with a durometer no more than 35 D since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is noted that claim 21 has also been rejected with art below.
Re claim 22, Root discloses that the single lumen of the flexible elongate body is sized to receive a guidewire (since the lumen does not have any structure preventing the introduction of a guidewire therein, this functional limitation is met) but Root/Thungana/Wynberg does not explicitly disclose that it is sized to receive a guidewire between 0.014" and 0.018" in diameter. However, it would have been an obvious matter of design choice to modify the lumen to be of a size that could receive a guidewire between 0.014” and 0.018” in diameter since applicant has not disclosed that having such a lumen size solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this size, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, It would have been an obvious matter of design choice to modify the lumen to be of a size that could receive a guidewire between 0.014” and 0.018” in diameter since such a modification would have involved a mere It is noted that claim 22 has also been rejected with art below.
Re claim 24, Root discloses that each of the plurality of regions of the flexible elongate body each have a different durometer (Since Col 8, Lines 64-66 disclose that the entire catheter tube 90 is formed of the same material and Fig 19 shows that the tapered portion 102 (which forms one of the plurality of regions) has a reduced wall thickness compared to the portion of straight portion 100 (which forms another of the plurality of regions), one of ordinary skill in the art would recognize that the durometer of the tapered portion 102 would be less than the durometer of the straight portion 100). 
Re claim 25, Root discloses an outer catheter 112+114 (Fig 20-22) having a catheter lumen (as seen in Fig 22) extending between a proximal opening (where portion 112 meets element 110, as seen in Fig 21 and labeled in Fig B below) and a distal opening (to the left in Fig 22 and labeled in Fig B below) of the outer catheter (as seen in Fig 22), wherein the inner catheter is sized to insert through the catheter lumen of the outer catheter (as seen in Fig 17).

    PNG
    media_image3.png
    318
    1428
    media_image3.png
    Greyscale

Re claim 26, Root discloses that the outer catheter further comprises a proximal control element 110 (Fig 20-22) extending proximally from a proximal end (labeled 
Re claim 27, Root discloses that the proximal control element comprises a ribbon (“hemi-tube portion 110 may be formed, for example, from a metal hypo tube forming approximately 50% of the circumference of a cylinder”, Col 9, Lines 15-17) but discloses that the ribbon is curved, not flat. However, it would have been an obvious matter of design choice to modify the shape of the ribbon to be flat since applicant has not disclosed that having such a lumen size solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to modify the shape of the ribbon to be flat since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that claim 27 has also been rejected with art below.
Re claims 28-30, as set forth in the rejection of claim 17 above, Root/Thungana does not disclose at least one locking feature; therefore, Root/Thungana does not disclose that the at least one locking feature of the inner catheter is configured to reversibly engage with the proximal control element of the outer catheter when the inner catheter and the outer catheter are assembled (as required by claim 28), wherein engagement between the at least one locking feature of the inner catheter and the 
Re claim 33, Root discloses that the distal end of the tapered region is at the distal-most end of the flexible elongate body (as seen in Fig 18,19).
Re claim 35, Root discloses that the first marker is a radiopaque band (Col 8, Line 63 refers to 104 as a “marker band”; Col 6 lines 19-20 defines the term “marker band” as being formed of a radiopaque material) but Root/Thungana/Wynberg do not explicitly disclose that this band is a radiopaque-loaded polymer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the radiopaque band to include radiopaque-loaded polymer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is noted that claim 35 has also been rejection with art below.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160)/Wynberg (PG PUB 2013/0274783) in view of Razi (US Pat 5,542,936).
Re claim 20, Root/Thungana/Wynberg disclose all the claimed features but does not explicitly disclose that the tapered region tapers over a length between 1 cm and 3 cm.  Razi, however, teaches an assembly (as seen in Fig 1) comprising an access catheter 2 (Fig 1; comparable to the access catheter of Fig 18,19 of Root) that resides within an outer catheter 1 (Fig 1; comparable to outer catheter of Fig 20-22 of Root) and .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160)/Wynberg (PG PUB 2013/0274783) in view of Wilson et al. (PG PUB 2010/0022948).
Re claim 21, Root/Thungana/Wynberg disclose all the claimed features but does not explicitly disclose that the tapered region has a durometer of no more than 35 D.  Wilson, however, teaches an access catheter 34a (Fig 12) comprising a tapered region 98 (Fig 12; comparable to tapered region 102 of Root) that has a durometer of 35 D (Para 58) for the purpose of facilitating advancement of the tapered region into a puncture site (Para 57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana/Wynberg to include the tapered region with a durometer no more than 35 D, as taught by Wilson, for the purpose of facilitating advancement of the tapered region into a puncture site (Para 57).
Re claim 22, Root discloses that the single lumen of the flexible elongate body is sized to receive a guidewire (since the lumen does not have any structure preventing the introduction of a guidewire therein, this functional limitation is met) but Root/Thungana/Wynberg does not explicitly disclose that it is sized to receive a guidewire between 0.014" and 0.018" in diameter. Wilson, however, teaches an access .

Claims 23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160)/Wynberg (PG PUB 2013/0274783) in view of Zenzon et al. (US Pat 5,538,512).
Re claim 23, Root/Thungana/Wynberg disclose all the claimed features except a lubricious material incorporated into the unreinforced polymer.  Zenzon, however, teaches an access catheter (Fig 1) that has a lubricious material incorporated into an unreinforced polymer (Col 3, Lines 18-21; “cross-linked” and “covalently bonded” sets for that the lubricous material and the unreinforced polymer and made into one) for the purpose of ensuring that the catheter is slippery and durable to reach remote portions of the vascular system (Col 2, Lines 1-3 and 21-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana/Wynberg to include a lubricious material incorporated into the unreinforced polymer, as taught by Zenzon, for the purpose of ensuring that the 
Re claim 35, Root discloses that the first marker is a radiopaque band (Col 8, Line 63 refers to 104 as a “marker band”; Col 6 lines 19-20 defines the term “marker band” as being formed of a radiopaque material) and Thungana teaches that both markers re radiopaque bands (Para 13) but Root/Thungana/Wynberg do not explicitly disclose that at least one of these bands is a radiopaque-loaded polymer. Zenzon, however, teaches providing a radiopaque marker as radiopaque-loaded polymer (Col 4, Lines 39-41) for the purpose of ensuring that the marker is observable in the vasculature (Col 4, Lines 36-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana/Wynberg to include the first marker band as a radiopaque-loaded polymer, as taught by Zenzon, for the purpose of ensuring that the marker is observable in the vasculature (Col 4, Lines 36-39).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160)/Wynberg (PG PUB 2013/0274783) in view of Sutton (PG PUB 2015/0151090).
Re claim 27, Root discloses that the proximal control element is a ribbon (as seen in Fig 21; Col 9, Lines 15-17), but Root/Thungana/Wynberg do not explicitly disclose that this ribbon is flat. Sutton, however, teaches a substantially similar device 100 (Fig 1; comparable to 12 of Root) comprising an outer catheter 102 (Fig 1; comparable to outer catheter 112+114 of Root) and a proximal control element 104 (Fig 1; comparable to proximal control element 110 of Root extending proximally therefrom . 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160)/Wynberg (PG PUB 2013/0274783) in view of Ressemann et al. (PG PUB 2003/0050600).
Re claim 31, Root discloses that the lumen of the proximal extension and the single lumen form a single contiguous lumen through the inner catheter (as seen in Fig 19), but Root/Thungana/Wynberg does not explicitly disclose that the proximal extension comprises a metal hypotube defining the lumen. Ressemann, however, teaches an inner catheter 1500 (Fig 17A) comprising a proximal extension 1570 (Fig 17A) comprising a metal hypotube 1575 (Fig 17A; Para 248) for the purpose of preventing collapse of the proximal extension when pressure is applied by tightening of a locking feature (Para 248).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana/Wynberg to include the proximal extension as comprising a metal hypotube defining the lumen, as taught by Ressemann, for the purpose of preventing collapse of the proximal extension when pressure is applied by the at least one locking feature (Para 248).
Re claim 32, Root discloses a hub 88 (Fig 18) at the proximal end of the proximal extension (as seen in Fig 18), the hub having a lumen (as seen in Fig 19) in fluid communication with the lumen of the proximal extension (as seen in Fig 19).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Thungana et al. (PG PUB 2015/0165160)/Wynberg (PG PUB 2013/0274783) in view of Bose et al. (PG PUB 2009/0030400).
Re claim 34, Root/Thungana/Wynberg disclose all the claimed features except explicitly disclosing that the flexible elongate body is sufficiently flexible to be advanced distal to a petrous portion of an internal carotid artery. Bose, however, teaches a substantially similar flexible elongate body 12 (Fig 1,2; comprising a distal tapered tip 30b-3i like tip 102 of Root) that is sufficiently flexible to be advanced distal to a petrous portion of the internal carotid artery (Para 16,27 discloses that the elongate body 12 is flexible enough to be positioned in the petrous segment or the cavernous segment (which is known to be distal to the petrous portion) of the ICA) for the purpose of treating deeper portions of the neurovasculature and preventing catheter backout (Para 3,10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Thungana/Wynberg to include the flexible elongate body with sufficient flexibility to be advanced distal to a petrous portion of an internal carotid artery, as taught by Bose, for the purpose of treating deeper portions of the neurovasculature and preventing catheter backout (Para 3,10).

Response to Arguments
Applicant’s arguments filed 1/18/2022 have been considered but are moot in view of the present rejections. Although Root is still being used as the primary reference, all arguments presented by Applicant were directed to Root as it had been modified by Fischell, which is no longer being used as a secondary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783